DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/857889, filed on 01/01/2016.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 01/18/2022 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
4.         Receipt of Applicant’s Amendment filed on 01/18/2022 is acknowledged.  The amendment includes the amending of claims 1 and 6.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what the “database management system” is being used for in the limitation “delaying execution of the requested statement in the target database until an evaluation of the repeatedly identified most recently replicated transaction returns that the identified most recently committed transaction has been replicated to the target database, using the database management system”.
using the database management system”.  
	Dependent claims 2-5 are rejected for incorporating the deficiencies of independent claim 1.
	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to whether the claimed “OLTP database” in the limitation “wherein the target database is an OLAP database” refers to the earlier claimed “OLAP database” in the limitation “the target database being an OLAP database” in parent independent claim 1.  
	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to whether the claimed “OLAP database” in the limitation “wherein:  the source database is an OLTP database” refers to the earlier claimed “OLTP database” in the limitation “the source database being an OLTP database” in parent independent claim 1.  
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what the “database management system” is being used for in the limitation “after the delay, using the database management system”.  
Allowable Subject Matter
8.	Claims 1 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Leathers) teaches the dispatching of queries, and Kemper teaches a hybrid OLAP/OLTP environment with queuing, the detailed limitations directed towards the delaying being specified tied towards until an evaluation of a repeated most recent replicated transaction that returns an identified most recent committed transaction replicated from an OLTP to an OLAP, in conjunction with the rest of the limitations of the independent claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2002/0087524 issued to Leathers on 04 July 2002.  The subject matter disclosed therein is pertinent to that of claims 1-6 (e.g., methods to dispatch queries
U.S. PGPUB 2013/0073513 issued to Kemper et al. on 21 March 2013.  The subject matter disclosed therein is pertinent to that of claims 1-6 (e.g., methods to queue queries in an OLAP/OLTP environment).
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 12, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168